DUNN, J.
The defendant was convicted in the district court of Canyon county of the crime of adultery. His motion for a new trial was denied and he has appealed from the order denying said motion, as well as from the judgment, but we cannot review this order in the absence of a bill of exceptions. (State v. Park, 31 Ida. 694, 695, 175 Pac. 813, and cases cited.) The record shows no exception to the order of the court overruling defendant’s demurrer to the information, nor to Ms motion to set it aside, nor to *691the refusal of his motion in arrest of judgment, so that these alleged errors are not properly before this court. (State v. Crawford, 32 Ida. 165, 179 Pac. 511; State v. Maguire, 31 Ida. 24, 169 Pac. 175.)
We have examined the information and find that it charges a public offense.
Appellant assigns as error the refusal of the court to give certain instructions asked by him, but so far as these instructions contain correct propositions of law, they were fairly covered by the charge that was given by the' court, and we find that the appellant was not prejudiced by the refusal of the court in this regard.
No exceptions appear to have been taken to the instructions given by the court on its own motion. In this state of the record these matters are therefore not before this court for review. (State v. Lundhigh, 30 Ida. 365, 164 Pac. 690, and cases there cited.)
Some time after the case was submitted to the jury they returned into court for the purpose of having some portions of the testimony reread to them, and at that time a conversation took place between the trial judge and members of the jury which the appellant charges amounts to additional instructions, but no objection was made by the appellant so as to bring the matter before this court. Whatever was said by the trial judge at that time was simply a substantial repetition of portions of the written instructions already given to the jury. A reading of the record convinces us that nothing occurred at that time that was prejudicial to the rights of the appellant.
The evidence submitted to the jury amply supports the verdict and judgment. The other errors assigned are without merit. The judgment is therefore affirmed.
Rice, C. J., and Budge, McCarthy and Lee, JJ., concur.